  8:17-cr-00176-RFR-MDN Doc # 89 Filed: 03/19/21 Page 1 of 2 - Page ID # 160




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:17CR176

       vs.
                                                    ORDER ON APPEARANCE FOR
BRECK BECK, JR.,                                  SUPERVISED RELEASE VIOLATION

                     Defendant.


      The defendant appeared before the Court on March 19, 2021, regarding Second
Amended Petition for Offender Under Supervision [79]. Julie Hansen represented the
defendant. Matt Lierman represented the government. The defendant was advised of
the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
      The government made an oral motion to dismiss Petition for Offender Under
Supervision [48] and Amended Petition for Offender Under Supervision [75].            The
government’s oral motion to dismiss Petition for Offender Under Supervision [48] and
Amended Petition for Offender Under Supervision [75] is granted without objection.
      The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on
March 31, 2021.
      On the Court’s own motion, a detention hearing will be held on March 29, 2021,
commencing at 9:30 a.m. before U.S. Magistrate Judge Michael D. Nelson in Courtroom
No. 6, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The
defendant is released on current conditions of supervision pending further order.
8:17-cr-00176-RFR-MDN Doc # 89 Filed: 03/19/21 Page 2 of 2 - Page ID # 161




   IT IS SO ORDERED.


   Dated this 19th day of March, 2021.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
